 
Exhibit 10.1
 
Sycamore Networks, Inc. 2009 Stock Incentive Plan
Non-Qualified Stock Options Agreement
 
«FirstName» «LastName»
«Address1»
«City», «State» «PostalCode»


Dear «FirstName»:


You have been granted a Non-Qualified Stock Option to purchase «NumberShares»
shares of Common Stock (an “Option”) under the Sycamore Networks, Inc. 2009
Stock Incentive Plan (the “Plan”), as outlined below.  This Option is governed
by and subject to the terms and conditions of the Plan and this Sycamore
Networks, Inc. 2009 Stock Incentive Plan Non-Qualified Stock Option Agreement
(the “Agreement”).  In the event of a conflict between the terms of the Plan and
the terms of this Agreement, the terms of the Plan shall govern.  Any
capitalized terms used but not defined herein shall have the meaning ascribed in
the Plan.
 

 
Optionee:
«FirstName» «LastName»
       
Grant Date:
«GrantDate»
       
Options Granted:
«NumberShares»
       
Exercise Price Per Share:
$«Price»
       
Expiration Date:
«ExpirationDate», subject to the provisions of the Plan
       
Initial Vesting Date:
One (1) year from the Grant Date, subject to the provisions of the Plan
       
Initial Exercise Date:
«InitialVestingDate»



1.
Vesting.  If you have continued service with the Company through the dates
indicated below, the Option shall vest in the following installments:

 

 
 
 
Vesting Ratio*
               
Prior to Initial Vesting Date
 
0
                 
On Initial Vesting Date, provided your service with the Company is continuous
from the Grant Date until the Initial Vesting Date
 
33.33%
 




 
Plus

 

   
For each 3 months of your continuous service with the Company from the Initial
Vesting Date
 
8.33%
 




 
* Stated Vesting Ratio assumes no change in service as described in Paragraph
16F of the Plan (a “Change in Service”).  The Vesting Ratio will be adjusted in
accordance with Paragraph 16F of the Plan if there is a Change in Service.
   
2.
Exercisability.  Subject to the conditions in this Agreement and the Plan, the
Option shall be exercisable to the extent the Option is vested and outstanding
on such date.  Upon exercise of all or any part of the Option, the number of
shares of Common Stock subject to the Option under this Agreement shall be
reduced by the number of shares with respect to which such exercise is made.
   
3.
Term of Option.  The Option shall terminate on the earliest to occur of (a) the
Expiration Date, (b) the expiration of the period described in Section 4 below,
or (c) such other date provided in the Plan.
   
4.
Exercise and Vesting Following Cessation of Service.  If you cease to provide
services to the Company, no further installment of this Option shall vest and
you will have ninety (90) days following the date of such cessation of service
during which to exercise any then outstanding and fully vested Options, after
which all Options granted hereunder shall expire, except as otherwise provided
for in the Plan or as may be specified in the Company’s Separation Pay Plan or
by the Compensation Committee.
   
5.
Transferability.  This Option is non-transferable, except as provided for in the
Plan.
   
6.
Exercise of Option.  You may exercise this Option by giving written or
electronic notice of exercise to the Company’s delegate for receipt of such
notice, prior to the termination of the Option as set forth in the Plan,
accompanied by full payment of the exercise price for the number of shares being
purchased.  Unless otherwise provided by the Board of Directors or the
Compensation Committee, the purchase price for this Option may be paid for (a)
in United States dollars in cash or by check, or (b) pursuant to a Cashless
Exercise (i.e., by delivery of a notice in such form as the

 
Note: If there are any discrepancies in the name shown above, please contact
Stock Administration. This Agreement will not be accepted with any modifications
to its content or to the terms hereof.
 
 

--------------------------------------------------------------------------------

 
 
Sycamore Networks, Inc. 2009 Stock Incentive Plan
Non-Qualified Stock Options Agreement


 
Company may designate together with irrevocable instructions to a broker to
promptly deliver to the Company the amount of the sale proceeds to pay the
exercise price).
   
7.
Withholding.  At the time the Option is exercised, or at any time thereafter as
requested by the Company, you shall make adequate provision for foreign, Federal
and state tax withholding obligations of the Company, if any, at the minimum
statutory withholding rate which arises in connection with the Option.  Such
withholding obligations shall be satisfied by (a) remitting to the Company in
cash or by check the amount necessary to cover the Company’s withholding
obligation, or (b) directing a bank or broker, upon exercise or otherwise, to
sell a portion of the shares underlying the Option that represent the amount,
reasonably determined by the Company in its discretion, necessary to cover the
Company’s withholding obligation related to the Option and remitting the
appropriate cash amount to the Company.
   
8.
Execution.  If this Agreement is not executed and returned to Stock
Administration within forty-five (45) days of the Grant Date, such Option shall
be revoked in its entirety and all rights thereto shall become null and void.
   
9.
Clawback.   By accepting this Option, you hereby agree that the Option
(including any proceeds realized from any exercise and sale of the Option) may
be subject to any clawback or recoupment provision that the Company’s Board of
Directors and/or the Compensation Committee determines is required to comply
with Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any implementing rules enacted thereunder.


 
SYCAMORE NETWORKS, INC.


By:
   
Title:
CFO, VP Finance & Administration
 



Agreement and Acknowledgement
 
By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan and this Agreement.  I further acknowledge receipt of a copy of the
Plan and agree to comply with all of the terms and conditions of the Plan and
the Agreement.  I also agree to accept as binding, conclusive and final all
decisions or interpretations of the Company’s Board of Directors and/or the
Compensation Committee of the Board of Directors upon any questions arising
under this Option.
 
 

           
Signature:
   
Date:
 
   
«FirstName» «LastName»
       



 
Note:  If there are any discrepancies in the name shown above, please contact
Stock Administration.  This Agreement will not be accepted with any
modifications to its content or to the terms hereof.
 
 

--------------------------------------------------------------------------------